Citation Nr: 1022334	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic upper 
respiratory infections secondary to exposure to herbicides 
(Agent Orange).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back injury (variously claimed as residuals 
of a fracture to L1) and, if so, whether the reopened claim 
should be granted

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 30 percent 
disabling for PTSD.

6.  Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, South 
Dakota.  A December 2007 rating decision that granted service 
connection and a 30 percent rating for PTSD and denied 
service connection for hand tremors, hearing loss, and a 
respiratory disorder and a February 2008 rating decision 
denied service connection for hypertension and a spine 
disorder.

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The issues of entitlement to an initial rating in excess of 
30 percent for PTSD and service connection for a back injury 
and hand tremors are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 4, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of his claims of entitlement to 
service connection for bilateral hearing loss and chronic 
upper respiratory infections was requested.

2.  In a May 1970 rating decision, the RO denied entitlement 
to service connection for a back disorder, finding that the 
claimed disorder was caused by an accident that occurred 
prior to the Veteran's active service.  The Veteran did not 
perfect an appeal.

3.  The evidence associated with the claims file since the 
May 1970 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder.

4.  Service connection for PTSD was granted by the RO in the 
December 2007 rating decision.

5.  Giving the Veteran the benefit of the doubt, the 
probative medical evidence of record is in equipoise as to 
whether his hypertension is permanently made worse by or 
related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issues of entitlement to service 
connection for bilateral hearing loss and chronic upper 
respiratory infections have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The May 1970 RO rating decision that denied entitlement 
to service connection for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  The additional evidence received since the May 1970 
rating decision is new and material, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  Resolving all doubt in the Veteran's favor, hypertension 
is proximately due to or aggravated by his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  During his June 2009 Board hearing, the 
Veteran stated that he wished to withdraw his claims of 
entitlement to service connection for hearing loss and 
chronic upper respiratory infections.  A transcript of this 
hearing is of record.

Thus, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed. 



II.  Duty to Notify and Assist.

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Service connection 
for hypertension is established herein.  Information 
concerning effective dates and ratings for hypertension will 
be provided by the RO.  If appellant then disagrees with any 
of those actions, he may appeal those decisions.  While 
further development is ordered below on the issue of 
entitlement to service connection for a back injury, the 
current record is sufficient to resolve the question as to 
whether the claim should be reopened.  Hence, the Board need 
not address at this time whether VA has complied with this 
statute.

III.  New and Material Evidence

A May 1970 rating decision denied entitlement to service 
connection for a back injury on the basis that the Veteran's 
condition was caused by a car accident prior to active 
service.  The Veteran was notified in writing of the decision 
and his appellate rights and did not perfect an appeal.  That 
decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1970).

The evidence of record at the time of the May 1970 rating 
decision included service treatment records and findings of a 
VA examination dated in May 1970.

The Veteran's August 1967 pre-induction examination makes no 
mention of any back injury or disability and he was found 
qualified for active service.

A March 1968 private x-ray report revealed no abnormality in 
the Veteran's dorsal spine.

Service treatment records reveal that, in December 1968, the 
Veteran complained of back pain since an automobile accident 
one year before.  A December 1968 orthopedic consultation 
note indicates that the Veteran had mild lower back pain 
since a car accident in March 1967.  From that time the 
Veteran experienced minor aches.  The Veteran indicated that 
after June 1968 the pain became more severe but did not 
necessitate a specific prescription.  At the time of the note 
the Veteran experienced sharp lower back pain that often 
awakened him from sleep.  The diagnostic impression was an 
old compression fracture that was healed and occupational 
overuse of musculature.

A March 1970 treatment note indicates that the Veteran had 
pain in his back since he was in Vietnam.  The note also 
indicates that the Veteran had a history of a car accident 
before entering active service.  

The Veteran's April 1970 separation examination reflects that 
the Veteran had a history of a fractured spine.  The Veteran 
also indicated on that form that he had a bad back and was 
unable to perform certain motions or assume certain 
positions.

Post service, the May 1970 VA examination report stated that 
the Veteran had normal spinal curvatures and full range of 
motion without pain.  X-rays revealed slight anterior wedging 
of L1 that could be from old trauma.  

The May 1970 decision was final based upon the evidence then 
of record.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1970).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the May 
1970 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Id. at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's previously denied 
claim was received by the RO in June 2007.  The evidence 
added to the record since the May 1970 RO decision that 
denied his claim for service connection for a back disability 
includes VA treatment records, private treatment records, and 
the Veteran's oral and written statements in support of his 
claim.

In March 2003 the Veteran sought treatment with Dr. J.M.S. 
for a strained lower back after pulling calves and was 
diagnosed with muscle spasms secondary to farm injury.  

In his June 2007 written statement, the Veteran indicated 
that he received treatment at Da Nang Hospital in Vietnam.  
He said that his back injury started from carrying full gear 
and radios through uneven ground and jungle.  

In a January 2008 written statement, the Veteran stated that 
there was no evidence of a previous back injury and that his 
back injury was service related.

A March 2008 VA x-ray report of the Veteran's spine showed 
Grade 1 spondylolisthesis at the L4-L5 level.

During his June 2009 Board hearing, the Veteran stated that 
he experienced back pain and problems since he separated from 
service.  He indicated that he self medicated with aspirin 
and ibuprofen.  His wife, a registered nurse, stated that he 
also took methadone which was prescribed by the family 
doctor.  The Veteran stated that while he was in a car 
accident prior to service, he was not injured in the 
accident.  He said that his back problems were caused when he 
jumped out of a helicopter and was hit in the back by the 
rudder.  He started having back aches about a week after this 
incident.

The evidence added to the record since the May 1970 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the Veteran's back 
injury was caused by a car accident prior to service, 
testimony from the Veteran that he was not injured in that 
accident and injured during an in-service accident when he 
jumped out of a helicopter, tends to relate to an 
unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been received.  The claim 
is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection 
for a back disorder, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

IV. Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).

Here, the Veteran maintains that he has hypertension that is 
secondary to his service-connected PTSD.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to establishing service connection for a disability on 
a secondary basis, the Court has held that there must be 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim 
for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

As noted, service connection for PTSD was granted by the RO 
in December 2007.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, hypertension.  

Post service, private treatment records demonstrate that the 
Veteran received blood pressure medication and monitoring 
beginning in 1980.  He was first diagnosed with hypertension 
in April 1980 and has received regular treatment for this 
condition since his initial diagnosis.

In January 2008, a VA examiner reviewed the Veteran's medical 
records and provided a written opinion.  The examiner stated 
that he reviewed the claims file and that it was apparent 
that the Veteran had two risk factors for developing 
hypertension at the time he was diagnosed.  These risk 
factors were obesity and excessive alcohol use.  The examiner 
stated that it was less than likely that PTSD was the cause 
of the Veteran's hypertension.

However, the Veteran submitted a June 2009 signed statement 
from Dr. M.P., a private physician.  Dr. M.P. stated that he 
had treated the Veteran twice before, that the Veteran had 
PTSD, and that he received continuous treatment for this 
disability.  Dr. M.P believed that the Veteran's PTSD 
"immensely contributed to his essential hypertension".

Here the objective medical evidence reflects that the Veteran 
is currently diagnosed with hypertension but there is no 
medical evidence directly associating the Veteran's 
hypertension with active service.  He did not complain of 
heart trouble or seek treatment for any heart conditions 
while in service and has not suggested that his hypertension 
was incurred during active duty.

Rather, the Veteran maintains that his hypertension is due to 
his service-connected PTSD.  As noted above, secondary 
service connection is granted when there is a current 
disability that has been associated with a current service-
connected disability through competent medical evidence.

In this case, the probative and competent medical evidence of 
record is in approximate equipoise as to whether the Veteran 
has hypertension due to his service-connected PTSD.  The 
claims file contains two relevant medical opinions discussing 
the etiology of the Veteran's hypertension and associated 
symptoms.  In January 2008, a VA examiner opined that the 
Veteran's hypertension was due to obesity and alcohol use 
but, in June 2009, a private physician opined that PTSD 
"immensely" contributed to the Veteran's hypertension.

The Board finds the medical opinions competent and credible.  
The VA examiner thoroughly reviewed the Veteran's claims file 
and provided a thoughtful explanation of his rationale.  
Additionally, the Veteran's treating physician possessed 
specialized knowledge concerning his conditions from his 
history of medical treatment and provided a rational opinion 
as to the etiology of his conditions.  All opinions offered 
were consistent with the Veteran's complaints and symptoms.  
Because the probative and objective evidence of record for 
and against the Veteran's claim for service connection for 
hypertension is in relative equipoise, the Board will accord 
him the benefit of the doubt.  Allen, 7 Vet. App. at 448; 
38 C.F.R. § 3.310(b).

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for hypertension is 
in order.  38 C.F.R. §§ 3.102, 3.310.


ORDER

The issues of entitlement to service connection for bilateral 
hearing loss and chronic upper respiratory infections are 
dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.
REMAND

The Veteran also seeks entitlement to an initial rating in 
excess of 30 percent disabling for his service-connected 
PTSD.  He contends that his condition is more severe than 
that contemplated by a 30 percent rating.

During his June 2009 Board hearing, the Veteran testified 
that he received regular medical treatment for PTSD, 
including bi-monthly appointments at the VA Medical Center 
(VAMC) in Fargo, North Dakota.  However, these records are 
not associated with the claims file.  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, 
an effort should be made to obtain additional VA treatment 
records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, there is some suggestion that the Veteran's 
condition may have worsened in severity since he was last 
examined by VA in October 2007.  While he stated in his 
hearing that he felt about the same as during his October 
2007 VA examination, results of a private examination in July 
2009 showed a slight decrease in the Veteran's Global 
Assessment of Functioning (GAF) score.  While a GAF score of 
55 was assigned by the October 2007 VA examiner, in July 
2009, a private psychiatrist assigned a GAF score of 50.  The 
private exam also included a diagnosis of depression, which 
the Veteran had not previously demonstrated.

Thus, the Board believes that the Veteran should be afforded 
a new VA examination to determine the current severity and 
all manifestions of his service-connected PTSD.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled 
to a new examination after a two-year period between the last 
VA examination and the Veteran's contention that the 
pertinent disability had increased in severity or other 
information indicates that such a change has occurred); see 
also VAOPGCPREC 11-95 (to the effect that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability since his last examination).
` 
The Veteran also seeks entitlement to service connection for 
a back injury described as residuals of a fracture to L1.  He 
contends that he was hit in the back with a rudder of a 
helicopter in Vietnam.  There are also notations in his 
service treatment records that his back was injured in a car 
accident before he entered active service although the 
Veteran's induction examination does not identify any back 
disability.  His separation examination reveals a fractured 
spine.  

During his Board hearing, the Veteran said that he self 
medicated for his back pain with aspirin and ibuprofen since 
separating from active service.  His wife, a registered 
nurse, also indicated the Veteran had a prescription for 
methadone from his family doctor.

The Veteran states that he was treated at Da Nang hospital in 
Vietnam.  While his service treatment records have been 
associated with the file, there are no records from Da Nang 
hospital.  On remand, an effort should be made to obtain 
these records and associate them with the claims file.  See 
Dunn v. West and Bell v. Derwinski, supra.

The Board notes that a Veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran has not been afforded a VA examination to 
determine the etiology of any back disorder found to be 
present.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Further, in this case, the RO has not determined whether 
there is clear and unmistakable evidence that any currently 
diagnosed back disorder preexisted the appellant's entry into 
active military service in April 1968 and was not aggravated 
by service.  See e.g., Grantham v. Brown, 8 Vet. App. 228, 
235 (1995).

Finally, the Veteran contends that he has hand tremors that 
are due to his PTSD disability and anxiety.  The Veteran is 
competent to report that he has hand tremors as the symptoms 
are readily observable to him.  In fact, the Federal Circuit 
has specifically held that this type of symptom is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran has not been afforded a VA 
examination to assess the onset, nature, and severity of any 
hand disorder.  See Allen, supra.  See also 38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, supra.  As the Veteran has 
indicated he has a hand disorder, and that it may be related 
to a service connected disability, the Veteran must be 
afforded an examination.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The RO/AMC should request all medical 
records regarding the Veteran's 
treatment for PTSD at the VAMC in 
Fargo, North Dakota, and any additional 
VA and non-VA medical records 
identified by him.  All efforts to 
obtain these records should be 
documented in the claims file and if 
any records are unavailable, the 
Veteran and his representative should 
be so notified in writing.

2.	The RO/AMC should contact the National 
Personnel Records Center and any other 
appropriate state and federal agency 
and request all records regarding the 
Veteran's treatment at Da Nang Hospital 
in Vietnam from August 1968 to August 
1969.  All efforts to obtain these 
records should be documented in the 
claims file and if any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

3.	 Schedule the Veteran for a VA 
psychiatric examination, performed by a 
physician with expertise in evaluating 
PTSD, to determine the current severity 
and all manifestations of his service-
connected post-traumatic stress 
disorder.  All indicated tests and 
studies should be completed and all 
clinical findings should be reported in 
detail.  The psychiatric examiner is 
requested to address the following:

a.	the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
Veteran's service-connected PTSD.

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
Veteran's service-connected PTSD, 
including whether it is at least 
as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the service- 
connected PTSD, by itself, 
precludes the Veteran from 
securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50- 
50 probability).  Age is not to be 
considered a factor in rendering 
this opinion.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF Scale) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.

e.	A complete rationale for all 
opinions rendered must be 
provided.  

4.	Schedule the Veteran for a VA 
examination to determine the etiology 
of any spine disorder found to be 
present.  A complete history of the 
claimed disorder should be obtained 
from the Veteran.  His claims file 
should be available to the examiner 
prior to examination.  All indicated 
tests and studies should be conducted 
and all clinical findings reported in 
detail.  The examiner is specifically 
asked to address the following:

a.	Does the Veteran have residuals of 
a fracture to L1 or another spine 
disorder?

b.	Taking into consideration the 
available evidence, when was the 
disability (or disabilities) 
started?

c.	If any disability was incurred 
prior to April 1968, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's 
period of military duty (see March 
1968 x-ray report and December 
1968 and February and March 1970 
service treatment records), and 
specifically during his service in 
Vietnam from August 1968 to August 
1969.

d.	 If any diagnosed back disability 
was incurred after April 1968, the 
examiner is requested to provide 
an opinion concerning the etiology 
of any diagnosed back disorder to 
include whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed back 
disability was caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

e.	 A rationale should be provided 
for all opinions expressed.  In 
rendering an opinion the examiner 
is particularly requested to 
address the Veteran's report of 
the in-service occurrence, 
notations of a car accident prior 
to service, and the Veteran's 
report of symptomology and self-
medication since active service.  
The examination report should 
indicate if the examiner reviewed 
the Veteran's medical records.

5.	Schedule the Veteran for a VA 
examination to determine the etiology 
of any hand tremors found to be 
present.  A complete history of the 
claimed disorder should be obtained 
from the Veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  
The examiner is specifically asked to 
address the following:

a.	Does the Veteran currently have a 
hand tremor disability?

b.	If so, is it as least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed hand tremor 
disability was caused by military 
service, or is such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability)?

c.	The examiner should further should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that the Veteran's 
diagnosed hand tremor disorder was 
caused by or aggravated by his 
service-connected PTSD (including 
medication prescribed to treat 
PTSD).  The degree of hand tremors 
that would not be present but for 
the service-connected PTSD should 
be identified.  The examiner is 
advised that aggravation is 
defined as a permanent worsening 
of the underlying condition versus 
a temporary flare-up of symptoms.

d.	A rationale must be provided for 
all opinions expressed.  In 
rendering an opinion, the examiner 
should address the Veteran's 
contentions that the hand tremors 
are caused by PTSD or anxiety, and 
that the hand tremors are worsened 
when discussing his Vietnam 
service.  The examination report 
should indicate if the examiner 
reviewed the Veteran's medical 
records.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

6.	The AMC should review all medical 
opinions obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed were 
not answered.

7.	Thereafter, adjudicate the claim for 
service connection for a back disorder 
on a de novo basis and readjudicate the 
Veteran's remaining claims.  If the 
benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


